United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1032
Issued: November 17, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 15, 2020 appellant, through counsel, filed a timely appeal from a February 25,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the February 25, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal.

ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On February 22, 2019 appellant, then a 53-year-old automation clerk, filed an occupational
disease claim (Form CA-2) alleging that he developed carpal tunnel syndrome in his hands due to
factors of his federal employment. He explained that he was experiencing intense pains in his
hand from “working the machines” and that the pain was causing him to have trouble sleeping.
Appellant indicated that he first became aware of his condition and first realized it was caused or
aggravated by his federal employment on February 22, 2019. He did not stop work.
In a February 25, 2019 letter, the employing establishment controverted appellant’s claim,
contending that he had not submitted medical evidence from a physician explaining how his
condition was causally related to his employment.
In a medical report dated February 25, 2019, Dr. Denise Hooks-Anderson, Board-certified
in family medicine, evaluated appellant for multiple conditions, including bilateral carpal tunnel
syndrome. She prescribed a medication and instructed him to return if his symptoms continued.
In a development letter dated March 11, 2019, OWCP advised appellant of the factual and
medical deficiencies of his claim. It asked him to complete a questionnaire to provide further
details regarding the circumstances of his claimed injury and requested a narrative medical report
from his treating physician, which contained a detailed description of findings and diagnoses,
explaining how his work activities caused, contributed to, or aggravated his medical conditions.
OWCP afforded appellant 30 days to respond.
In a March 9, 2019 medical note, Dr. Maria Scarbrough, Board-certified in emergency
medicine, noted that appellant was seen on March 9, 2019 for “carpal tunnel syndrome on both
sides.” She referred him to follow up with Dr. Steven Morton, a Board-certified orthopedic
surgeon, and advised that he could return to work on March 12, 2019.
In a March 14, 2019 medical note, Dr. Richard Hehmann, a Board-certified plastic
surgeon, indicated that appellant was seen for his bilateral hand condition and advised that he could
return to work on March 18, 2019.
In a March 26, 2019 diagnostic report, Dr. Boris Khariton, Board-certified in physical
medicine, performed an electromyography and nerve conduction velocity (EMG/NCV) test and
noted appellant’s history of bilateral upper extremity pain and paresthesia. On examination, he
found electrodiagnostic evidence of a severe bilateral median motor-sensory focal distal
neuropathy at the wrist which could represent bilateral carpal tunnel syndrome.
In an April 15, 2019 medical note, Dr. Hehmann indicated that appellant would need to be
held out of work from April 10, 2019 through approximately May 6, 2019 for surgery and
recovery.

2

By decision dated April 24, 2019, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record was insufficient to establish that his diagnosed bilateral
carpal tunnel syndrome was causally related to the accepted factors of his federal employment.
On May 11, 2019 appellant requested a review of the written record before a representative
of OWCP’s Branch of Hearings and Review.
In a May 2, 2019 medical note, Dr. Hooks-Anderson noted that appellant completed a
stress test which was negative for ischemic changes and cleared him for carpal tunnel surgery.
In a May 7, 2019 medical note, Dr. Hehmann explained that appellant would be undergoing
surgery on May 17, 2019 and would not be released to return to work until after his postoperative
appointment on June 3, 2019.
In a May 9, 2019 medical note, Dr. Hooks-Anderson diagnosed carpal tunnel syndrome
and opined that appellant’s condition was the result of his frequent, repetitive work with his hands.
In response to OWCP’s questionnaire, appellant submitted a May 11, 2019 statement in
which he described his contributing work factors as working with a delivery bar code sorter
(DBCS) machine to distribute and process mail. His responsibilities included feeding and pulling
mail, sweeping and packing machines, and labeling trays. Appellant asserted that he performed
these duties daily for 10 hours per day. He explained that his hands initially began hurting a year
prior and that the pain had been present continuously. Appellant experienced numbness in his
fingertips, pain in his wrists, as well as weakness and excruciating pain in his hands at night. He
had no previous injuries or diagnoses to his hands, wrists, or arms prior to his current claim.
In a May 30, 2019 medical note, Dr. Hehmann opined that appellant would be unable to
return to work until approximately June 24, 2019 as he was undergoing a left carpal tunnel release
on June 7, 2019. In medical notes dated June 20 and August 5, 2019, he opined that appellant
could return to work on July 8 and August 19, 2019, respectively.
By decision dated August 22, 2019, OWCP’s hearing representative affirmed OWCP’s
April 24, 2019 decision.
OWCP continued to receive evidence. In operative reports dated May 17 and June 7, 2019,
Dr. Hehmann indicated that appellant underwent a right and left carpal tunnel release, respectively,
in order to treat his bilateral carpal tunnel syndrome. In a subsequent June 24, 2019 operative
report, he indicated that appellant underwent an exploration, incision and drainage of a left carpal
tunnel wound.
In an August 19, 2019 medical note, Dr. Hehmann advised that appellant would need to
remain out of work until his next appointment on September 9, 2019.
In therapy treatment notes dated from August 22 to 29, 2019, Katie Biggs, an occupational
therapist, made note of the May 17 and June 7, 2019 carpal tunnel release surgeries appellant
underwent in order to treat his bilateral carpal tunnel syndrome. She evaluated the pain he
continued to experience in his hands and provided updates for the therapy he underwent to treat
his remaining symptoms.

3

In a September 20, 2019 medical note, Dr. Hooks-Anderson diagnosed carpal tunnel
syndrome status post carpal tunnel release surgery and opined that appellant’s condition was
caused by the repetitive actions of his employment.
On December 12, 2019 appellant requested reconsideration of OWCP’s August 22, 2019
decision.
In an August 20, 2019 therapy information sheet, Dr. Hehmann referred appellant to hand
therapy related to surgeries he underwent on April 15 and June 7, 2019.
In radiology reports dated December 30, 2019, Dr. Timothy J. LeeBurton, a Boardcertified orthopedic surgeon, indicated that appellant underwent a magnetic resonance imaging
(MRI) scan of his left and right wrists and reported no acute osseous abnormalities in either
examinations.
By decision dated February 25, 2020, OWCP denied modification of its August 22, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

4

between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of his federal employment.
In medical notes dated May 9 and September 20, 2019, Dr. Hook-Anderson diagnosed
carpal tunnel syndrome and opined that appellant’s condition was the result of the frequent and
repetitive actions of his federal employment. While she provided an affirmative opinion on causal
relationship, she did not offer any medical rationale sufficient to explain why she believes
appellant’s employment duties could have resulted in or contributed to his diagnosed condition.
Without explaining how the frequent and repetitive actions of appellant’s employment caused or
aggravated his bilateral carpal tunnel syndrome, Dr. Hooks-Anderson’s medical notes are of
limited probative value.11
Dr. Hooks-Anderson’s remaining medical notes dated February 25 and May 2, 2019 noted
her examination of appellant for his bilateral carpal tunnel syndrome and explained that he was
cleared to move forward with surgery after completing a stress test. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.12 For this reason, Dr. Hooks-Anderson’s
remaining medical evidence is insufficient to meet appellant’s burden of proof.
In operative reports dated from May 17 to June 24, 2019, Dr. Hehmann detailed right and
left carpal tunnel releases appellant underwent to treat his bilateral carpal tunnel syndrome, as well
as an exploration, incision and drainage of a left carpal tunnel wound. In medical notes dated from
March 14 to August 19, 2019, he noted the dates of appellant’s surgical procedures and provided
estimated dates of when he would be able to return to work. As stated above, however, medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.13 For this reason, Dr. Hehmann’s medical
evidence is insufficient to meet appellant’s burden of proof.
In her March 11, 2019 medical note, Dr. Scarbrough evaluated appellant for carpal tunnel
syndrome on both sides and referred him for a follow up appointment with Dr. Morton. As she

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

11

See A.P., Docket No. 19-0224 (issued July 11, 2019).

12

S.J., Docket No. 19-0696 (issued August 23, 2019); M.C., Docket No. 18-0951 (issued January 7, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
13

Id.

5

did not offer an opinion regarding the cause of appellant’s condition, Dr. Scarbrough’s medical
note is of no probative value on the issue of causal relationship.14
Appellant submitted diagnostic reports dated March 26 and December 30, 2019 from
Drs. Khariton and LeeBurton, respectively. Dr. Khariton’s EMG test found electrodiagnostic
evidence, which he explained could represent bilateral carpal tunnel syndrome while
Dr. LeeBurton’s MRI scans of appellant’s wrists found no acute osseous abnormalities. The Board
has held, however, that diagnostic test reports standing alone lack probative value on the issue of
causal relationship as they do not address the relationship between accepted employment factors
and a diagnosed condition.15 For this reason, these diagnostic reports are insufficient to meet
appellant’s burden of proof.
The remaining medical evidence consists of therapy notes dated from August 22 to 29,
2019 from an occupational therapist. Certain healthcare providers such as physical therapists,
nurses, physician assistants, and social workers are not considered physician[s] as defined under
FECA.16 Consequently, their medical findings and/or opinions will not suffice for purposes of
establishing entitlement to FECA benefits.
As appellant has not submitted rationalized medical evidence establishing that his bilateral
carpal tunnel syndrome is causally related to the accepted factors of his federal employment, the
Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of his federal employment.

14

Id.

15

W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

16
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t); see M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59
ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or
certified nurse practitioner will be considered medical evidence if countersigned by a qualified physician. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 17, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

